Citation Nr: 0608771	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a cerebrovascular 
accident (CVA), claimed as a stroke secondary to the 
veteran's service-connected knee disabilities.

2.	Entitlement to service connection for hearing loss, 
claimed as secondary to the veteran's service-connected 
knee disabilities.

3.	Entitlement to a rating in excess of 30 percent for left 
knee osteoarthrosis with status post total knee 
arthroplasty.

4.	Entitlement to a rating in excess of 30 percent for 
status post total arthroplasty and meniscectomy of the 
right knee, with degenerative changes. 

5.	Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
March 1959.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2003, the veteran testified during a hearing at the 
RO before the undersigned.  In a January 2004 decision, the 
Board granted the veteran's claim for a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  At that time, the Board remanded the 
veteran's claims for service connection for a CVA and hearing 
loss, claimed as secondary to the veteran's service-connected 
knee disabilities, and ratings in excess of 30 percent for 
left and right knee disabilities, to the RO for further 
evidentiary development.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.	A preponderance of the competent and probative medical 
evidence of record demonstrates that a CVA, claimed as a 
stroke was not present in service and, further, 
demonstrates that any currently diagnosed CVA claimed as 
a stroke is not related to service or a service-
connected disability, including the veteran's service-
connected knee disabilities.  There is no evidence of 
brain thrombosis or hemorrhage until years after 
separation from service.

2.	A preponderance of the competent and probative medical 
evidence of record demonstrates that hearing loss was 
not present in service, or within one year of discharge 
from service and, further, demonstrates that any 
currently diagnosed hearing loss is not related to 
service or to a service-connected disability, including 
the veteran's service-connected knee disabilities.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran's 
service-connected left knee osteoarthrosis with status 
post total knee arthroplasty is manifested by more than 
evidence of crepitus, mild fatigue ability, range of 
motion from 0 to 140 degrees, with approximately 25 to 
30 percent loss of range of motion during flare ups, and 
subjective complaints of pain, swelling, and stiffness.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran's 
service-connected right knee status post total 
arthroplasty and meniscectomy of the right knee, with 
degenerative changes is manifested by more than evidence 
of crepitus, mild fatigue ability, range of motion from 
0 to 140 degrees, with approximately 25 to 30 percent 
loss of range of motion during flare ups, and subjective 
complaints of pain, swelling, weakness, and stiffness. 




CONCLUSIONS OF LAW

1.	A cerebrovascular accident claimed as a stroke was not 
incurred in or aggravated by military service, a brain 
thrombosis or hemorrhage may not be presumed to have 
been incurred in service, and no current cerebrovascular 
accident claimed as a stroke is proximately due to, the 
result of, or aggravated by service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1997).  

2.	Hearing loss was not incurred or aggravated by military 
service, nor may sensorineural hearing loss be presumed 
to have been incurred therein, and no current hearing 
loss is proximately due to, the result of, or aggravated 
by service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2005); Allen v. Brown, 
7 Vet. App. 439 (1997).

3.	The schedular criteria for a rating in excess of 30 
percent for left knee osteoarthrosis with status post 
total knee arthroplasty are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Code 
(DC) 5010-5055 (2005).

6.	The schedular criteria for a rating in excess of 30 
percent for status post total arthroplasty and 
meniscectomy of the right knee, with degenerative 
changes are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.27, 4.71a, DC 5010-5055 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Assist and Notify

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claims under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In the statements of the 
case (SOCs) dated in June 2000 and November 2002, the 
November 2000, August 2001, and April 2005 supplemental 
statements of the case (SSOCs), and in letters dated in March 
2001 and December and March 2004, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The SOCs and SSOCs, 
and March 2001 and December and March 2004 letters, also in 
effect advised the veteran to provide any additional evidence 
to support his claims.  In this case, although the SOCs, 
SSOCs and March 2004 letter provided to the appellant did not 
specifically refer to the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  In 
addition, the November 2000 personal hearing at the RO, and 
the Board hearing he attended in June 2003 before the 
undersigned, advised him of the opportunity to submit any 
evidence at his disposal to support his claims.

It is noted that the original rating decision on appeal as to 
the veteran's claims for increased ratings for his knee 
disabilities was in April 2000.  Notice fully complying the 
provisions of the VCAA was not provided to the veteran until 
the June 2000 SOC, November 2000, August 2001 and April 2005 
SSOCs, and 2000, 2001 and 2004 RO letters.  Therefore, the 
veteran did not receive proper VCAA notice prior to the 
rating decision denying his claims for increased ratings for 
his service-connected knee disabilities.  Nonetheless, the 
Board finds that the lack of such a pre- decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (All those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO.).  The 
VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  Furthermore, 
pursuant to the Board's January 2004 remand, in a March 2004 
letter, the RO specifically requested that the veteran 
provide the names and addresses of the health care providers 
who treated him for his alleged CVA since September 1997.  
The veteran did not respond to the RO's letter but in May 
2004 signed statement said he had no additional evidence to 
submit.  As well, he has been afforded eight VA examinations 
in conjunction with his claims.

Furthermore, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applier to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  However, as the veteran's service connection 
claims are being denied, no disability rating or effective 
date will be assigned, and there can be no possibility of 
prejudice to the veteran.  As well, since the veteran's 
claims for increased ratings for his service-connected knee 
disabilities are also being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

II.	Factual Background

When examined for entry into service in January 1955, the 
veteran's hearing on the whispered voice test was reported as 
15/15, in each ear and he was found qualified for active 
service.  Service medical records are not referable to 
complaints or diagnosis of, or treatment for a neurologic 
disorder or hearing loss.  

Post service, a June 1959 VA examination report reflects 
normal hearing and is not referable to complaints or 
diagnosis of a CVA.

In a July 1959 rating decision, the RO granted service 
connection for post operative residuals of a right knee 
meniscectomy, evaluated as 10 percent disabling, and 
residuals of a left knee injury, awarded a noncompensable 
disability evaluation.  

The veteran reports falling at work in February 1997, due to 
his service connected right and left knee disabilities that 
caused a cerebrovascular accident and hearing loss.  A 
February 1997 accident report reflects that while picking up 
a full box of bottles, a packing stand leg unfolded under the 
veteran and fell to the left.  He tripped over it and fell to 
his right, hitting the floor with his right hand, hip and 
side of his head.

In an April 1997 rating decision, the RO awarded a 20 percent 
disability evaluation for the postoperative residuals of the 
right knee meniscectomy with degenerative changes, and a 10 
percent evaluation for residuals of the left knee injury.

According to records received from the Social Security 
Administration (SSA), the veteran was found totally disabled 
and unable to work since June 1997 due to degenerative joint 
disease in his knees.

Private medical records from the W. Clinic, dated from 
September 1997 to March 2001, indicate that when seen in 
September 1997, the veteran complained of dizziness, but 
denied vomiting, diplopia, ataxia or hearing loss.  Upon 
examination, the examining physician assessed probable benign 
position vertigo with no abnormalities on cardiac exam.

The record reflects that the veteran underwent total knee 
arthroplasty of the right knee in October 1997 and of the 
left knee in October 1998.

When seen in the W. Clinic in October 1997, the veteran 
continued to complain of vertigo and right ear tinnitus.  In 
November 1997, he was examined by an otolaryngologist at the 
W. Clinic regarding complaints of sudden bilateral hearing 
loss and vertigo that started approximately six weeks 
earlier.  The veteran's dizziness was slowly resolving and he 
had tinnitus in his right ear.  The diagnoses were sudden 
nerve deafness, with poor right ear hearing and tinnitus.  A 
November 1997 report reflects that a magnetic resonance image 
(MRI) of the brain showed an old branch infarct involving the 
right cerebellar hemisphere.  Days later, the veteran's 
treating physician advised him that the MRI results were 
likely due to the veteran's multiple risk factors including 
hypertension and hyperlipidemia.  Results of a November 1997 
magnetic resonance angiography (MRA) of the veteran's head 
were normal.

In a January 1998 rating action, the RO awarded a temporary 
100 percent evaluation, from October 1997 to December 1998, 
and a 30 percent evaluation thereafter, for the veteran's 
postoperative residuals of a meniscectomy of the right knee 
with degenerative changes.  The RO made this determination 
upon review of private medical evidence documenting that the 
veteran underwent total knee arthroplasty of the right knee 
in October 1997 due to severe traumatic arthritis in the 
knee.

In a July 1998 signed statement, D.J., the veteran's 
supervisor from August 1995 to June 1997, reported that the 
veteran's knee disability progressively declined until he 
retired.  D.J. speculated that the veteran's February 1997 
accident may have been avoided if the veteran's knees were 
fit to step over the packing stand that collapsed.

In November 1998, the veteran underwent a complete physical 
examination at the W. Clinic.  The clinical impression was 
history of right cerebella infarction.  The internist was 
uncertain if the veteran's right facial weakness and 
decreased hearing in the right ear was due to that.  
Osteoarthritis of the knees post bilateral knee replacements 
was also diagnosed.

In December 1998, the veteran complained of double vision and 
underwent an ophthalmological examination at the W. Clinic.  
He gave a history of a stroke in July 1997 and the physician 
said a review of the record indicated it was localized to the 
right cerebellum.  The clinical impression included 
exotropia, six nerve palsy, probably old, and question of a 
right 4th nerve palsy.  The examiner noted that as the 
veteran's exotropia and double vision existed for several 
years, a MRI showed a cerebella stroke.
 
An April 1999 private medical record from the W. Clinic 
indicates that the veteran just completed his second total 
knee placement (on his left knee).  The veteran had no 
particular problems and was doing very well.  He had 
essentially full extension and flexion to about 115 to 120 
degrees, with no varus valgus instability, no crepitance on 
range of motion, and no other problems.  X-rays showed 
excellent position of the component.  There was no evidence 
of loosening and the assessment was that the veteran was 
doing very well.  

In an April 1999 rating decision, the RO awarded a 30 percent 
evaluation for residuals of a left knee injury effective from 
August 1998.  The RO also awarded a temporary 100 percent 
evaluation from October 1998 to December 1999 based on 
surgical treatment upon review of private medical evidence 
documenting that the veteran underwent left knee total 
arthroplasty in October 1998. 

In June 1999, the RO received the veteran's current claim for 
increased ratings for his service-connected knee 
disabilities.

A July 1999 VA medical record reveals that the veteran was 
seen in the outpatient audiology clinic.  He gave a history 
of acoustic trauma from gunfire noise in service.  He 
described sudden right ear hearing loss following head trauma 
after a fall that caused a blood clot in his brain, and was 
extensively followed in the W. Clinic.  He also reported 
tinnitus and wore hearing aids.  Pure tone examination 
revealed mild to severe sloping sensorineural hearing loss in 
the left ear and a moderate to profound sloping sensorineural 
hearing loss in the right ear.

A January 2000 VA medical record reflects a history of a 
right cerebellar infarct.

The veteran, who was 65 years old, underwent VA examinations 
in April 2000.  The general medical examination report 
reflects that he underwent bilateral total knee replacement 
secondary to pain in the knees and associated locking.  The 
veteran complained of back discomfort.  It was noted that the 
veteran additionally had a cerebrovascular event in 1997 with 
residual right sided facial weakness and poor vision and 
hearing on the right side of the face.  Physical examination 
revealed bilateral surgical changes along the anterior knees 
manifested by a linear vertical scar that measured 
approximately 20 centimeters (cm.) in length.  There was 
associated bony hypertrophy involving the knees with no 
evidence of effusion or erythema.  X-rays showed bilateral 
total knee replacements that were otherwise within normal 
limits.  The veteran did not take any prescribed pain 
medications.  The impression was bilateral knee pain, status 
post multiple surgical interventions, culminating in 
bilateral total knee replacements.  The veteran had pain on a 
regular basis for which he had relief with nonsteroidal 
agents. 

Also in April 2000, the veteran underwent VA orthopedic 
examination.  The examination report shows that the veteran 
ambulated basically without much pain.  With prolonged 
standing or walking more than one mile he had some pain 
medially over the pes anserinus bursa.  Range of motion of 
the right knee was from 0 to 120 degrees of flexion and 0 to 
5 degrees of extension.  In the left knee, the veteran's 
range of motion was from 5 to 130 degrees of flexion and -15 
degrees of extension.  The assessment was bilateral pes 
anserinus bursitis, status post bilateral total knee 
replacements for osteoarthritis.    

In a May 2000 signed statement, D.J., said the veteran quit 
work in June 1997 due to his bad knees.  It was noted that 
the veteran worked at the plant for three years and was 
unable to wear the requisite earplugs due to his hearing 
aids.

In a November 2000 signed statement, the veteran requested 
service connection for residuals of a stroke and right ear 
hearing loss, due to his knees that locked and caused him to 
fall and hit his head that caused a blood clot in his 
cerebellum.

Results of a computed tomography (CT) scan of the veteran's 
head performed in November 2000 at the W. Clinic were normal.

Records from the W. Clinic include a January 2001 
neurological evaluation that reflects the veteran's assertion 
regarding the association between his fall caused by his 
service-connected knee disability and a subsequent CVA.  He 
subjectively complained of increased diplopia.  On 
examination, his gait and station were normal.  The clinical 
impression was old cerebellar infarction and subjective 
increased diplopia.

Private medical records dated in February 2001 indicate that 
results of a MRI performed at the W. Clinic include an 
impression of old right cerebellar infarct.  The record notes 
that the earlier "MRA" was negative as were other test 
results performed in 1997.  The examining physician stated 
that he was unable to tie in the history of head injury nine 
months earlier to the symptoms of an anterior inferior 
cerebral artery stroke.  In the physician's opinion, there 
seemed to be no clear cause and effect relationship.

In a March 2001 signed statement, the veteran reported that 
in 1997 he fell at work and maintained that, if his knees had 
not locked, he would not have tripped and fallen.  The fall 
caused him to the right side of his head on concrete that 
caused him to have vertigo.  He said a MRI showed a large 
blood clot from the fall that caused his stroke and right ear 
hearing loss.  

In June 2001, the veteran underwent VA orthopedic 
examination.  According to the examination report, he 
complained of pain and stiffness in his knees, particularly 
after sitting for long periods of time.  He also reported 
intermittent knee swelling, once or twice a day.  The veteran 
denied using any braces, crutches, canes or other assistive 
devices.  On examination, range of motion of the left knee 
was from -5 degrees of extension to +5 to 120 degrees of 
flexion that was painless, with pain from 120 to 125 degrees 
of flexion in that knee.  On the right knee, range of motion 
was from 0 degrees of extension to 120 degrees of flexion, 
with flexion from 120 to 125, but pain through that arc.  
There was no evidence of varus/valgus or anterior or 
posterior instability on either knee.  X-rays showed a well 
fixed total knee replacement in each knee.  The diagnoses 
were status post bilateral total knee replacements for 
degenerative arthritis of the knees.  The examiner opined 
that, with flare-ups, the veteran's range of motion would 
limited by an addition 10 to 20 percent.  

A June 2001 VA examination report regarding the veteran's 
spine reflects that he walked with an antalgic gait and 
favored his right knee.  The assessment was that the veteran 
was 66 years old and had a degenerative disability of both of 
his knees that required bilateral total knee arthroplasty and 
a similar degenerative disability of his low back.  Things 
contributing to this included his degenerative arthritis in 
his back and his knees, as well as some instability.  It was 
noted that in 1997 the veteran had a fall and was noted to 
have a cerebellar stroke after this problem.

According to a June 2001 VA general medical examination 
report, the veteran's medical records were unavailable for 
the examiner's review.  The veteran reported his history of 
knee disability and replacements and said that in September 
1997 he awoke and experienced vertigo symptoms, some facial 
weakness and no dysarthria.  He denied weakness on either 
side of his body and said this occurred approximately seven 
months after a fall caused trauma to the right side of his 
head, secondary to his right knee locking.  He said he was 
diagnosed with a blood clot in the posterior region of the 
head or brain and was told it was a stroke that occurred the 
previous month and could have been secondary to his earlier 
fall since the blood clot was in the same region as the 
trauma.  He also had right ear hearing loss since that time.  
The veteran denied further symptoms of vertigo and other 
residual symptoms of weakness.  

Upon clinical examination the assessment was history of 
possible cerebrovascular accident in 1997, of unknown 
etiology.  The VA examiner noted that if it was a basilar 
artery thrombosis, that could be secondary to trauma to the 
back of the head and /or manipulations by chiropractors, but 
it was slightly out of the range of the history of the 
trauma, as usually the symptoms occurred within the first 
couple of months and seven months was a little out of the 
range.  The VA examiner indicated he would defer to 
neurosurgery and said it would be useful to have additional 
medical records from the treating hospital to determine if 
the veteran had a basilar artery thrombosis that could cause 
vertigo and hearing loss.

During his June 2003 Board hearing, and his November 2000 
personal hearing at the RO, the veteran reported that his 
knee locked up while at work, causing him to trip and fall 
and hit his head on concrete.  He was dizzy but not 
unconscious and did not seek medical attention until two or 
three months later when he experienced dizziness thought to 
be vertigo.  The veteran said physicians said x-rays and 
other tests revealed a blood clot and he was told he had a 
stroke that affected his right eye.  He was also told that 
his right ear hearing loss was due to the fall.  He denied 
having any hearing loss prior to his fall.  As to his 
service-connected knee disabilities, the veteran reported 
that his left knee was worse than his right knee.  He 
complained of knee pain and weakness, difficulty standing for 
long periods, instability and limited motion.  

The veteran underwent VA neurological examination in May 
2004.  According to the examination report, the examiner 
reviewed the veteran's medical records, including the October 
1997 private evaluation report and November 1997 private MRI 
report.  It was noted that the veteran presented with a vague 
history of apparent stroke in approximately March 1997.  He 
recalled carrying a box in service with subsequent fall and 
trauma to the posterior occiput when landing on concrete with 
large superficial swelling.  The veteran indicated that, 
approximately six months later, he recalled sudden onset of 
dizziness, nausea, headache, ill-feeling without weakness and 
no visual or speech changes.  He was evaluated and told he 
had positional vertigo and treatment was ineffective.  The 
veteran further stated that in approximately October 1997, he 
recalled a sudden onset of left facial drooping with ringing 
in both ears, popping sound with no further details 
obtainable and/or evaluation performed.  The veteran's risk 
factors for stroke included a history of hyperlipidemia and 
hypertension only, of which he was presently managed with 
prescribed medication and aspirin.  He denied a history of 
diabetes and or family history of strokes.  The veteran 
believed his apparent CVA was by report in 1997 by the 
private medical facility and believed this was the etiology 
of his current vertiginous complaints.

On examination, the veteran was alert and oriented.  His 
speech was intact and a mild right facial asymmetry was 
noted.  There was no appreciable peripheral or central facial 
nerve palsy.  There were no visual field deficits.  His 
hearing was intact grossly, bilaterally.  Motor examination 
was essentially normal (5/5) in the upper and lower 
extremities.  Sensory examination was intact.  The veteran's 
extremities were unremarkable other than bilateral knee 
scars.  His gait was wide-based and mildly unsteady; he was 
able to stand on his toes, heel walk and his tandem gait was 
mildly poor.

Further, it was noted that an MRI of the veteran's brain 
evaluated in November 2002 and demonstrated nonspecific white 
matter changes with no evidence of stroke.  A radiologist's 
review after examination found evidence of an old wedge-
shaped, right cerebellar hemisphere lesion of nonspecific 
etiology.  A gradient echo study was unavailable and no blood 
products were demonstrated and no acute ischemic changes 
noted.  A MRI from the private clinic dated in November 1997 
included an impression of an old, branch infarct involving 
the right cerebellar hemisphere with rest of studies 
unremarkable.

The VA neurologic examiner's clinical impression was 
idiopathic peripheral vertigo by clinical history.  No 
appreciable objective evidence by clinical examination.  The 
review of records revealed a diagnosis of probable benign 
positional vertigo in October 1997.  After review of the 
November 1997 MRI, demonstrating old infarct of right 
cerebellar hemisphere, it was reviewed with a neuro-
radiologist who concurred that the lesion carried a 
differential diagnosis that clearly included a prior history 
of cerebellar infarct, although a congenital lesion would 
also be a viable opinion.  The VA examiner opined that, with 
the veteran's relatively normal non-focal neurologic exam and 
neuro-radiologic concurrence of MRI brain and evaluation of 
posterior circulation that was deemed normal, the veteran's 
current complaints were less likely than not due to an 
apparent history of cerebellar stroke.  Moreover, the VA 
examiner found that an absolute diagnosis of stroke was 
clearly in question both clinically and on neuro-imaging.  
The VA examiner opined that the veteran's fall in February 
1997 was unrelated to his current symptomatic complaints of 
vertigo.

Also in May 2004, the veteran underwent VA ear disease 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran was on the rifle team in service and 
did not wear protective hearing.  The veteran said that in 
April 1997 his knee locked and he fell down, landing on his 
head.  In September 1997, he began having problems with 
vertigo and was treated for vertigo at that time.  In October 
1997, he was scheduled for a right knee replacement and, when 
hospitalized, noticed some right ear fullness.  He said 
several weeks later while talking with a friend, the friend 
thought he had a stroke.  The veteran was medically 
evaluated.  He had a MRA that showed a clot in his 
cerebellum.  Hearing tests documented total hearing loss in 
the right ear.  The veteran said these tests were performed 
by the private clinic and the VA examiner noted his lack of 
access to them.  The veteran was initially seen by VA in July 
1999 when sudden right ear hearing loss was noted after head 
trauma thought secondary to a blood clot.  The veteran was 
privately followed at the clinic from 1997 to 1998 and 
received a hearing aid in June 1998.  It was noted that 
audiology reports were not of record.

On examination, it was noted that the veteran had no recent 
hearing tests performed.  He wore a hearing aid in his left 
ear that he said was from hearing loss secondary to old age.  
He wore a transmitter/receiver on the right ear that 
transmitted sound to his hearing aid in the left ear.  He had 
total hearing loss in his right ear.  The clinical impression 
was total sensory neuro hearing loss in the right ear with 
probable decrease loss in the left ear.  The VA examiner said 
the veteran had documented evidence of a blood clot that 
caused total hearing loss in his right ear.  Old audiology 
reports were not available to review.  In the VA examiner's 
opinion it was less likely than not that the veteran's 
hearing loss occurred during military service and it seemed 
that his hearing loss occurred secondary to a stroke in 1997.

A May 2004 VA orthopedic examination report reflects that the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran complained of baseline pain in both 
knees that he rated as a 3 on a pain scale of 1 to 10, with 
stiffness and swelling that both occurred and worsened with 
standing.  He was only able to walk about one half mile 
before having to stop that, the VA examiner stated, was 
evidence of only mild fatigue ability.  The veteran currently 
took Tylenol for treatment.  He reported flare-ups about 
three to four times a week with any type of mobilization, 
when the pain was a 7 -8 out of 10.  He said activity seemed 
to worsen his symptoms, particularly with walking, and rest 
seemed to help him.  The veteran did not use a cane, 
crutches, brace, walker, or corrective shoes.  He noted a 
1958 meniscectomy for both medial and lateral meniscus and 
subsequently underwent bilateral knee replacement in 1997 and 
1998.  He had no evidence of dislocation of the current 
subluxation.  He said he worked in a manufacturing plant and 
retired secondary to knee pain.

On examination, the veteran ambulated with a normal gait.  
Range of motion of both knees was from 0 to 140 degrees (with 
0 to 140 degrees noted as normal).  There was mild crepitus 
in both knees.  There was no evidence of medial or lateral 
instability nor abnormal varus or valgus motion.  Interior 
posterior joint signs were negative.  The veteran had 
bilateral total knee replacement scars on both knees.  X-rays 
revealed intact hardware with total bilateral knee 
replacements.  In the assessment, the VA examiner noted the 
veteran's of baseline knee pain, rated as 3 out of 10, and 
flare ups rated as 7-8 out of 10 with normal range of motion 
at baseline.  In the VA examiner's opinion, during flare-ups, 
the veteran's range of motion was decreased by a rate of 25-
30 percent.  It was noted that the veteran had evidence of 
intact knee replacements. 

A March 2005 VA outpatient record indicates the veteran 
walked independently without assistive devices.  Range of 
motion of both knees was within normal limits, to 105 degrees 
flexion and 180 degrees extension and his pain level was 
reported as 0.  A functional assessment performed at that 
time in the kinesiotherapy clinic revealed normal bilateral 
leg muscle tone and range of motion against gravity.  Range 
of motion of the knees was normal.  It was noted that the 
veteran had good motor function in four extremities.

In a June 2005 written statement, the veteran reiterated his 
contention that his service-connected knee disabilities were 
related to his February 1997 fall that caused a head injury 
that led to his having a stroke in approximately September 
1997.  He said he was treated for vertigo during that time 
and that these conditions contributed to his impaired 
hearing.

III.	Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
service.  In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and 
sensorineural hearing loss, or a brain hemorrhage or 
thrombosis, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992)

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  In the context of claims for secondary service 
connection, there must be medical evidence showing an 
etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the 
other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  
Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service- connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).


1.	Service Connection for A CVA Claimed As A Stroke

The veteran contends that his service-connected knees locked, 
thus causing him to incur a head injury that ultimately 
caused his claimed stroke in September 1997 for which he now 
seeks service connection.  However, the February 1997 
accident report merely indicates that a packing stand leg 
unfolded under the veteran and fell to the left; and that he 
tripped over it and fell to the right onto the floor.  
Nothing in this report reflects that the veteran's service-
connected knee disabilities caused him  to fall and hit his 
head.  

As well, although a November 1997 MRI showed an old branch 
infarct, it is unclear whether the veteran actually had a CVA 
or stroke.  Although a February 2001 private MRI showed an 
old right cerebellar infarct, the examining physician noted 
the 1997 negative MRA and other test results and specifically 
stated an inability to tie a history of head injury nine 
months earlier to the symptoms of an anterior inferior 
cerebral artery stroke.  In that physician's opinion, there 
seemed to be no clear cause and effect relationship.  Too, 
the June 2001 VA examination report indicates that the 
veteran said he was told he had a stroke that occurred in 
approximately August 1997 that could have been secondary to 
his earlier fall, since the blood clot was in the same region 
as the trauma.  That VA examiner noted that the veteran's 
history of possible CVA in 1997 of unknown ideology that 
could be secondary to head trauma, but was slightly out of 
the range of the history of trauma, as the symptoms usually 
occurred within the first couple of months and seven months 
was a little out of the range.  

Nevertheless, service connection may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2005); see Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between one disorder 
and another is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by in-service events is insufficient to establish 
service connection).

More importantly, in May 2004, a VA neurologist reviewed the 
veteran's medical records and examined him.  The VA examiner 
diagnosed idiopathic peripheral vertigo by clinical history 
with no appreciable objective evidence by clinical 
examination.  This VA medical specialist opined that it was 
less likely than not that the veteran's current complaints 
were secondary to an apparent history of cerebellar stroke.  
The VA examiner further opined that "an absolute diagnosis 
of stroke [was] clearly in question both clinically and [by] 
neuro-imaging."  The VA medical specialist also concluded 
that the veteran's fall in February 1997 had no relationship 
to his current symptomatic complaints of vertigo.  
Furthermore, the veteran has submitted no objective medical 
evidence to show that he had a CVA due to his service-
connected knee disabilities.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
residuals of a CVA due to his service-connected knee 
disabilities has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.

Even if the Board accepted the veteran's premise that he had 
a CVA that led to a stroke in 1997, the Board finds that this 
condition is not the result of injury or disease incurred in, 
or aggravated by, his military service, or by a service 
connected disability.  Service medical records are not 
referable to a neurologic disorder.  The first medical 
evidence suggestive of a CVA was in 1997, nearly 40 years 
after his separation from service.  Further, the veteran's 
treating physician attributed the event to the veteran's 
multiple risk factors, including hypertension and 
hyperlipidemia.  The veteran has submitted no objective 
medical evidence to support his claim.  See Espiritu and 
Routen, infra. 

In sum the preponderance of the objective evidence is against 
the veteran's claim, the doctrine of reasonable doubt is 
inapplicable and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


2.	Service Connection for Hearing Loss As Secondary to 
The Veteran's Service-Connected Knee Disabilities

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran contends that he has hearing loss that resulted 
from service or is due to his service-connected knee 
disabilities.  He has asserted that he was exposed to 
acoustic trauma in the form of rifle and gun fire in service.  
As well, in his written statements and during the hearing 
held in June 2003, he contends that his service-connected 
knees locked and caused him to fall and hit his head in early 
1997 that caused the CVA that caused his hearing loss.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss in either ear during service. The Board acknowledges, 
and has no reason to doubt, the veteran's assertion that he 
was exposed to acoustic trauma in service.  Nevertheless, 
although the veteran has reported that he had a hearing 
problem after his release from active service, the first 
post-service medical evidence even suggesting hearing loss is 
from many years after his discharge.

While, as noted, 38 U.S.C.A. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record is totally devoid of any 
competent and probative medical opinion to link any current 
bilateral hearing loss to service or to a service-connected 
disability.

After reviewing all of the evidence, the Board finds that the 
objective and competent medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed hearing loss is related to his period of active 
military service or to a service-connected disability.

Significantly, the veteran's service medical records do not 
contain any references to hearing loss.  The report of a 
medical examination conducted in January 1955 for the purpose 
of his entry into service shows that his hearing on the 
whispered voice test was 15/15 in both ears.  The Board notes 
that such findings reflect essentially normal hearing.  

There is no medical evidence of hearing loss from within a 
year after separation from service.  The earliest post 
service medical evidence of the presence of hearing loss is 
dated many years after separation from service.  None of the 
post-service treatment records contain any medical opinion 
linking any current hearing loss with service or to a 
service-connected disability.

The veteran, as a layperson, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. at 495.

Most importantly, the only medical opinion that is of record 
weighs against the veteran's claim.  The report of an ear 
disease examination conducted by the VA in May 2004 shows 
that the examiner reviewed the claims file and noted that no 
complaints of tinnitus or problems hearing were indicated 
during the veteran's military service.  Following 
examination, the diagnoses were total sensorineural hearing 
loss for the right ear and a probable decrease for the left 
ear.  The examiner also offered the following opinion: that 
the veteran had documented evidence of a blood clot that 
caused total hearing loss in his right ear.  Old audiology 
reports were unavailable for the examiner's review.  In the 
VA examiner's opinion, it was less likely than not that the 
veteran's hearing loss occurred during military service, and 
it seemed that his hearing loss occurred secondary to a 
stroke in 1997.

While the veteran has contended that he experienced hearing 
loss due to a CVA that was due to his service-connected knee 
disabilities, and the 2004 VA examiner associated the 
currently diagnosed hearing loss with a 1997 CVA, 
nevertheless, as set forth in detail above, the May 2004 VA 
neurologic examiner questioned whether the veteran ever even 
had a stroke and, by this decision, the Board has denied the 
veteran's claim for service connection for a CVA.  Thus, even 
if the veteran sustained hearing loss due to a blood clot in 
the brain October 1997, that event has not associated with 
the veteran's military service or his service-connected knee 
disabilities.  

Based on the foregoing evidence, the Board finds that hearing 
loss was not present during service, was not manifest within 
a year after separation from service, and any current hearing 
loss is not attributable to any event or injury during 
service or to a service-connected disability.  Accordingly, 
the Board concludes that hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

3. Both Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The CAVC has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, supra. There is no evidence showing, and the veteran 
does not assert, that he has had sufficient medical training 
to provide competent medical evidence as to the etiology of 
his claimed CVA or hearing loss.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently hearing loss or a CVA claimed as a stroke.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
CVA claimed as a stroke and hearing loss, due to his service-
connected knee disabilities.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
CVA claimed as a stroke and hearing loss, due to the 
veteran's service-connected knee disabilities, must be 
denied.


B.	Increased Ratings For Left and Right Knee 
Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's knee disabilities are evaluated under 
Diagnostic Code 5010-5055.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under DC 5010 is the service-connected disorder, 
and prosthetic replacement of the knee joint under DC 5055 is 
a residual condition.  

Under DC 5055, following the prosthetic replacement of a knee 
joint, a 100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension) or 5262 (impairment 
of the tibia and fibula).  Diagnostic Code 5055 provides that 
the minimum rating for a knee replacement is 30 percent.  Id.

Under Diagnostic Code 5256, ankylosis of the knee that is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, warrants a 60 degrees evaluation. Ankylosis of the 
knee in flexion between 20 degrees and 45 degrees warrants a 
50 percent evaluation, and ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  
In this respect, the Board notes that ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of a knee warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).
Moderate recurrent subluxation or lateral instability is 
rated 20 percent, and severe recurrent knee subluxation or 
lateral instability warrants a 30 percent evaluation.  Id.

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

Under Diagnostic Code 5259, symptoms due to the removal of 
the semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).

Further, under Diagnostic Code 5260, limitation of flexion of 
a knee to 45 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  Flexion limited 
to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees warrants a 30 
percent evaluation.  Id. 

Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent evaluation, limitation of extension to 20 
degrees warrants a 30 percent evaluation, limitation of 
extension to 30 degrees warrants a 40 percent evaluation, and 
limitation of extension to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

The veteran's knee disabilities may also be rated under 
Diagnostic Codes 5258 and 5259.  However, because these codes 
do not provide for evaluations in excess of 30 percent, they 
are not applicable to this case as the left and right knee 
disabilities at issue in this appeal are currently rated 30 
percent disabling.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for evaluations in excess of 30 percent for 
his service-connected right and left knee disabilities.

First, the Board notes that as there is no evidence of record 
tending to show that the veteran's right knee or left knee 
disability is productive of ankylosis or complete immobility 
of the knee joint.  Thus, DC 5256 is not applicable in this 
case.  Similarly, as there is no evidence that the veteran's 
left and right knee disabilities are characterized by 
malunion or nonunion of the tibia and fibula, an evaluation 
under 38 C.F.R. § 4.71a, DC 5262 is not warranted on the 
facts of this case.

Second, regarding the range of motion of the veteran's knees, 
the evidence shows that following his total knee 
replacements, the disabilities at issue are manifested by 
characteristic pain and some limitation of motion, with 
flexion of the right knee to 120, 120-125, and 140 degrees 
(in April 2000, June 2001, and May 2004, respectively), and 
extension to 5 and to 0 degrees (in April 2000, June 2001, 
and May 2004 respectively).  Left knee flexion was to 130, 
120, and 140 degrees (in April 2000, June 2001, and May 2004, 
respectively), and extension was to -15, -5 to +5, and 0 
degrees (in April 2000, June 2001, and May 2004, 
respectively).  However, in March 2005, the VA outpatient 
records described normal range of bilateral knee motion, and 
there was no instability, subluxation or locking of either 
knee.  The medical evidence does not show that, following 
each total knee replacement, either knee has been manifested 
by more than moderate residuals of weakness, pain or 
limitation of motion.

The Board notes that while the April 2000 VA examination 
report indicated that after the knee replacements the 
veteran's knee function and pain were much improved and his 
activity level was only moderately limited by discomfort, the 
May 2004 VA examination report provides that the veteran's 
walking tolerance over time had decreased since the 
procedures.  His short-distance walking ability was not 
limited, but the functional ability of his knees for extended 
walking periods was significantly limited to one half mile, 
but only described as evidence of mild fatigue ability by the 
examiner.  Even so, such clinical findings do not correlate 
to limitation of flexion of a knee to less than 45 degrees, 
warranting more than a 10 percent evaluation under Diagnostic 
Code 5260, or limitation of extension of a knee to more than 
10 degrees, warranting more than a 10 percent rating, under 
Diagnostic Code 5261.  Similarly, these findings do not 
correlate to chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, that would 
warrant a 60 percent evaluation under Diagnostic Code 5055.

Third, as to the question of separate ratings for limitation 
of flexion and extension, while limitation of motion found in 
DC 5055 overlaps with that found in DCs 5260 and 5261, 
separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-2004.  
However, as indicated just above, the degree of limitation of 
extension and flexion that has been clinically demonstrated 
for the veteran's service-connected left and right knee 
disabilities do not support separate ratings that combine to 
more than 30 percent for either knee, even with consideration 
of pain, weakness, fatigue and flare-ups of symptoms, and 
even with consideration of the 2004 VA examiner's opinion 
that the veteran's range of motion was decreased from 25 to 
30 percent during flare-ups. 

In so finding, the Board recognizes the veteran's assertions 
that the symptoms from each of his knee disabilities warrant 
evaluations in excess of 30 percent.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
criteria for a higher rating for either knee that require a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
the symptoms caused by his service-connected knee 
disabilities warrant evaluations in excess of 30 percent 
under the applicable criteria.

The Board is not unsympathetic to the veteran's accounts of 
bilateral knee pain and the effects of that pain on his daily 
activities and occupation.  In considering the knee 
disabilities, the Board finds that reports of private and VA 
examinations and outpatient clinic records, dated from 1999 
to 2005, do not include objective findings to show that pain, 
flare-ups of pain, weakness, fatigue, incoordination, or any 
other symptoms resulted in additional functional limitation 
to a degree that would support a rating in excess of 30 
percent for either knee under the applicable rating criteria.   
The April 2000 VA examination, conducted after the veteran's 
knee replacements, reflects the veteran's complaints of some 
degree of bilateral knee pain, and he reported some degree of 
limitation of normal daily activities, including walking more 
than one mile.  He did not use prescribed pain medications.

The June 2001 VA examination report includes the veteran's 
complaints of knee pain and stiffness, particularly after 
sitting for extended periods.  He had intermittent knee 
swelling once or twice a day.  He did not use any assistive 
device to walk.  There was no evidence of varus/valgus or 
anterior or posterior instability.  Pain on range of motion 
was noted.

The May 2004 VA examination provides that with repeated use, 
the veteran did not lose any further range of motion from his 
baseline motions, but he did have increased discomfort to a 
moderate degree in both knees and lower legs that limited his 
walking tolerance significantly.  There was mild crepitus.  
The veteran's ability to walk was limited to one half mile 
that the VA examiner described as evidence of only mild 
fatigue ability.  

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under DC 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
while there is x-ray evidence of significant arthritis of 
both knees prior to the total knee replacements, there is no 
objective clinical evidence of subluxation or instability of 
either knee.  Thus, separate ratings are not warranted under 
the cited legal authority.  It is pertinent to note that the 
veteran's current 30 percent rating for each knee 
contemplates significant bilateral knee disability.

In sum, the Board finds that the relevant evidence of record, 
to include the 2000, 2001 and 2004 VA examination reports, 
adequately portrays the veteran's functional loss due to 
pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrates that any such functional loss is contemplated by 
the currently assigned 30 percent disability rating assigned 
for each knee.  There is simply no objective medical evidence 
associated with the claims folder reflecting that either the 
service-connected right or left knee disability was 
manifested by symptomatology before or after the temporary 
total (100 percent) ratings assigned for each knee for total 
knee replacements, that resulted in additional functional 
limitation to a degree that would support a rating in excess 
of 30 percent for either knee under the applicable rating 
criteria.  The record is also devoid of objective medical 
evidence to show that chronic residuals of the total knee 
replacements are productive of findings that more nearly 
approximate severe painful motion or weakness in either knee 
which would warrant a rating in excess of 30 percent under 
Diagnostic Code 5055.

As well, the Board recognizes that the veteran has scars on 
each of knee, including post-operative scars.  In general 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14 (2005); see Esteban v. 
Brown, 6 Vet. App. 259 (1994). The critical inquiry in making 
such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, supra.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002) (codified at 38 C.F.R. § 4.118 (2005).  The RO has not 
provided the veteran with either the old or the revised 
rating criteria for scars.  However, the veteran's post-
surgical knee scars are not reported as symptomatic, tender, 
or painful and result in no additional functional impairment.  
38 C.F.R. § 4.118 (prior to August 30, 2002); 38 C.F.R. § 
4.118 (2005), effective August 30, 2002.  Thus, the RO's 
failure to provide the veteran the pertinent rating criteria 
is harmless error.

In conclusion, the veteran's right and left knee 
disabilities, to include status-post total knee arthroplasty, 
have been manifested by arthritis, pain, weakness and some 
limitation of motion, with complaints of swelling and 
stiffness.  However, there is no ankylosis, extension is not 
limited to more than 10 degrees, and flexion is not limited 
to less than 45 degrees.  There is no objective medical 
evidence of instability or subluxation of either knee, and 
the medical evidence does not show that, following the total 
knee replacements, either knee has been manifested by more 
than moderate residuals of weakness, pain or limitation of 
motion.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to any of the service-connected 
disabilities at issue that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
To the extent that the veteran's service-connected knee 
disabilities affect his ability to obtain and maintain 
substantially gainful employment, the Board's January 2004 
award of a TDIU has considered the disablement attributed to 
the knee disabilities.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 (2005), is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a cerebrovascular accident, claimed as 
a stroke secondary to the veteran's service-connected knee 
disabilities, is denied.

Service connection for hearing loss, claimed as secondary to 
the veteran's service-connected knee disabilities, is denied.

A rating in excess of 30 percent for left knee osteoarthrosis 
with status post total knee arthroplasty is denied.

A rating in excess of 30 percent for status post total 
arthroplasty and meniscectomy of the right knee, with 
degenerative changes, is denied.


REMAND

In an unappealed May 1992 decision, the RO denied the 
veteran's claim for service connection for a back disorder.  
In a January 2005 rating decision, the RO denied service 
connection for a back disorder as due to the veteran's 
service-connected knee disabilities.  In a June 2005 signed 
statement, the veteran asked that his appeal be continued to 
award service connected secondary conditions for conditions 
including "lumbosacral or cervical strain". The Board 
construes the veteran's June 2005 statement as a timely 
notice of disagreement (NOD) as to the issue of service 
connection for a back disorder, secondary to the veteran's 
service-connected knee disabilities.  Accordingly, the Board 
is required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of an SOC).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the case 
regarding the issue of service connection for 
a back disorder as due to the veteran's 
service-connected knee disabilities.  Then, 
if, and only if, the veteran completes his 
appeal by filing a timely substantive appeal 
as to the issue, that claim should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The purpose of this remand is to afford the 
veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


